Citation Nr: 1524461	
Decision Date: 06/09/15    Archive Date: 06/19/15

DOCKET NO.  12-03 077	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Whether new and material evidence has been received to reopen the claim of entitlement to service connection for bilateral hearing loss.  

2.  Whether new and material evidence has been received to reopen the claim of entitlement to service connection for arthritis.  

3.  Whether new and material evidence has been received to reopen the claim of entitlement to service connection for low back disability.  

4.  Whether new and material evidence has been received to reopen the claim of entitlement to service connection for diabetes mellitus, type II.  

5.  Whether new and material evidence has been received to reopen the claim of entitlement to service connection for erectile dysfunction secondary to diabetes mellitus, type II.  

6.  Whether new and material evidence has been received to reopen the claim of entitlement to service connection for peripheral neuropathy, bilateral lower extremities, secondary to diabetes mellitus, type II.  

7.  Whether new and material evidence has been received to reopen the claim of entitlement to service connection for coronary artery disease secondary to diabetes mellitus, type II.  


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

M.W. Kreindler, Counsel


INTRODUCTION

The Veteran served on active duty from September 1965 to September 1967.

These matters come to the Board of Veterans' Appeals (Board) from a December 2009 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO).  A notice of disagreement was filed in January 2010, a statement of the case was issued in December 2011, and a substantive appeal was received in January 2012.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.



REMAND

The Veteran asserts that he seeks all treatment at the Saginaw VA Medical Center (VAMC).  The evidence of record contains treatment records dated from June 29, 2006 to February 23, 2007, but otherwise no other treatment records have been associated with the claims folder or Virtual VA.  It also appears that there could be records that predate June 29, 2006.  Thus, records prior to June 29, 2006, and records from February 24, 2007, must be associated with the claims folder or Virtual VA.  

A November 2012 VA Report of Contact reflects that the Veteran was scheduled for a VA examination for hearing loss; however, he had to have his ears cleared of wax so there was a request for the examination to be rescheduled.  There is no indication that such examination was rescheduled.  Schedule the Veteran for a VA examination to assess the nature and etiology of his claimed hearing loss.  

Accordingly, the case is REMANDED for the following actions:

1.  Associate with the claims folder or Virtual VA treatment records from the Saginaw VAMC for the period prior to June 29, 2006, and from February 24, 2007.  

If such efforts prove unsuccessful, documentation to that effect should be associated with the claims or virtual folder.  

2.  Thereafter, schedule the Veteran for a VA audiological examination for the purpose of determining the nature and etiology of his claimed bilateral hearing loss.  The Veteran's claims and Virtual folder should be reviewed in conjunction with the examination.  

The examiner shall perform an evaluation for hearing impairment as required by 38 C.F.R. § 4.85, which shall include a controlled speech discrimination test (Maryland CNC) and a puretone audiometry test.  

The examiner should offer an opinion as to the following:

a)  Does the Veteran have a current diagnosis of a hearing loss disability of one or both ears as defined by VA regulation (38 C.F.R. § 3.385)?

b)  Is it at least as likely as not (a 50 percent or higher degree of probability) that bilateral hearing loss had its onset during his period of service or is otherwise related to the Veteran's period of service, including conceded noise exposure?

The examiner must provide reasons for all opinions offered. 

The examiner is advised that the Veteran is competent to report his symptoms and history; and that his reports must be considered in formulating the requested opinions.  

If the examiner rejects the reports of the Veteran, then he or she must provide reasons for doing so; the mere absence of supporting clinical evidence is an insufficient reason; by itself for rejecting their reports.

If any requested opinions cannot be provided without resort to speculation, the examiner should explain why this is so; and whether the inability to provide the necessary opinion is due to the limits of medical and scientific knowledge or is due to the absence of specific evidence.  


3.  Thereafter, readjudicate the new and material service connection claims.  If any of the benefits sought are not granted in full, the Veteran and his representative should be provided with a supplemental statement of the case (SSOC) that addresses all relevant actions taken on the claims for benefits, to include a summary of the evidence and applicable law and regulations considered.  The Veteran and his representative should be given an opportunity to respond to the SSOC prior to returning the case to the Board for further review.

The Veteran and his representative have the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).


